Exhibit 10.55

EXECUTION COPY

GUARANTEE

[In Favour of TerreStar US]

THIS GUARANTEE is made as of April 5, 2007, by TerreStar Networks (Canada) Inc.,
an Ontario corporation (“Guarantor”), to and for the benefit of TerreStar
Networks Inc., a Delaware corporation (which, together with its subsidiaries,
shall be referred to herein collectively as “TerreStar US”).

WHEREAS, Guarantor and its direct and indirect parent entities and affiliates,
TerreStar Networks Holdings (Canada) Inc., an Ontario corporation (“HoldCo”)
and/or TMI Communications and Company, Limited Partnership, a limited
partnership organized under the laws of the Province of Quebec (“TMI”) (HoldCo,
TMI and Guarantor will be referred to collectively as the “TMI Parties”) and
TerreStar US have entered into the agreements listed on Exhibit A hereto
pursuant which the TMI Parties have undertaken certain obligations to TerreStar
US more fully described therein (the “Secured Agreements”); and

WHEREAS, in order to induce TerreStar US to enter into the Secured Agreements
and in order for the Guarantor to guarantee the full and punctual performance of
the obligations of the TMI Parties under the Secured Agreements (the “Secured
Obligations”), Guarantor has agreed to enter into this Guarantee;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration receipt of which is hereby acknowledged, Guarantor hereby agrees
as follows:

 

1. Guarantor unconditionally and absolutely guarantees the punctual performance
of the Secured Obligations (including all modifications thereof) regardless of
whether any recovery (or other remedy) based on the failure to perform any or
all of such Secured Obligations may be or hereafter become barred by any statute
of limitations or such Secured Obligations may otherwise be or become
unenforceable; and agrees that this Guarantee shall be deemed a continuing
guarantee of the performance of the Secured Obligations.

 

2. Guarantor hereby waives any and all defenses to the non-performance by the
TMI Parties of the Secured Obligations, including the failure to provide notice
of any kind or the failure to provide an opportunity to cure, it being the
intention hereof that Guarantor shall remain liable until the Secured
Obligations shall have been performed and observed in all respects,
notwithstanding any act, omission, or thing which might otherwise operate as a
legal or equitable discharge of Guarantor.

 

3. Guarantor agrees that its obligation as Guarantor shall not be impaired,
modified, changed, released, or limited in any manner whatsoever by any
impairment, modification, change, release, or limitation of the liability of any
of the TMI Parties or their respective estates in bankruptcy, resulting from the
operation of any present or future provision of the bankruptcy laws or other
similar statute, or from the decision of any court.



--------------------------------------------------------------------------------

4. Guarantor agrees that none of the following shall affect, impair, or
discharge, in whole or in part, the liability of Guarantor hereunder: (a) any
change, amendment, or modification whatsoever of any of the terms or conditions
of the Secured Agreements, (b) any extension, in whole or in part, by renewal or
otherwise, and on one or any number of occasions, of the time for the
performance of any term or condition of the Secured Agreements, (c) any
settlement, compromise, release, substitution, surrender, modification, or
impairment, any enforcement and exercise, and any failure or refusal to enforce
or exercise, any claims, rights, or remedies, of any kind or nature, which
TerreStar US may at any time have against Guarantor, or with respect to any
security interest of any kind held by TerreStar US at any time, whether under
the Security Agreement by and between TerreStar US and Guarantor of even date
herewith, or otherwise, and (d) the release, substitution, surrender, or
enforcement of any security interest of any kind held by TerreStar US at any
time, and the collection and retention or liquidation of any collateral subject
to such security interest, whether under this Guarantee or otherwise.

 

5. Guarantor agrees that Guarantor’s obligations hereunder are irrevocable, and
are independent of the obligations of the TMI Parties (other than the
Guarantor); that a separate action or actions may be brought and prosecuted
against Guarantor regardless of whether any action is brought against any or all
of the TMI Parties (other than the Guarantor) or whether Guarantor is joined in
any such action or actions; and that Guarantor waives the benefit of any statute
of limitations affecting its liability hereunder or the enforcement hereof.

 

6. Guarantor agrees that in the event that TerreStar US retains or engages legal
counsel to enforce this Guarantee, Guarantor will reimburse TerreStar US for all
expenses incurred, including reasonable legal counsel fees and disbursements.

 

7.

Guarantor irrevocably submits to the non-exclusive jurisdiction of any state or
Federal court sitting in the State of New York, County of New York in any action
or proceeding arising out of or relating to this Guarantee, and irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined in such state or Federal court. Guarantor hereby irrevocably appoints
CT Corporation System (the “Process Agent”) with an office on the date hereof at
111 Eighth Avenue, New York, NY 10011, as its agent to receive, on behalf of
Guarantor and its property, service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding. Such
service may be made by mailing or delivering a copy of such process to Guarantor
in care of the Process Agent at the Process Agent’s above address, and Guarantor
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. As an alternative method of service, Guarantor also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to Guarantor at its address
specified at 1601 Telesat Court, Gloucester, Ontario, Canada K1B 1B9. Guarantor
irrevocably confirms that service of process out of such courts on the Process
Agent, or in any such manner, shall be deemed due service upon Guarantor for the
purposes of such action or proceeding. Guarantor irrevocably waives (i) any
objection that Guarantor may have to the laying of venue of any such action or
proceeding in any of the said courts, or (ii) any claim that it

 

2



--------------------------------------------------------------------------------

 

may have that any such action or proceeding has been brought in an inconvenient
or improper forum. Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
paragraph shall affect the right of TerreStar US to serve legal process in any
manner permitted by law or the right of TerreStar US to bring any action or
proceeding against Guarantor or its properties in the courts of any other
jurisdiction or jurisdictions; nor shall the bringing of any action or
proceeding in any one or more jurisdictions preclude the bringing of any other
action or proceeding in any other jurisdiction. In addition, and for the
purposes of enforcing any judgment, Guarantor irrevocably consents to the
jurisdiction of the courts of any jurisdiction where its assets or properties
are located. To the extent that Guarantor has or hereafter may acquire any
immunity from the jurisdiction of any court (including, without limitation, any
court of the State of New York or of the United States of America) or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution, or otherwise) with respect to itself
or its property, and to the extent that in any such jurisdiction there may be
attributed such immunity (whether or not claimed), Guarantor irrevocably and
unconditionally agrees not to claim and irrevocably and unconditionally waives
such immunity in respect of its obligations under this Guarantee and in respect
of any action or proceeding arising out of or relating to this Guarantee.

 

8. Guarantor agrees that it shall have no right of subrogation whatever with
respect to the Secured Obligations guaranteed hereby or to any collateral
securing the Secured Obligations unless and until the Secured Obligations have
been performed in full.

 

9. Guarantor agrees that this Guarantee shall inure to the benefit of and may be
enforced by TerreStar US and its successors and assigns, and shall be binding
upon and enforceable against Guarantor’s successors or assigns.

 

10. This Guarantee, the rights and obligations of the parties hereto, and any
claims or disputes relating thereto, shall be governed by and construed in
accordance with the laws of the State of New York (but not including the choice
of law rules thereof).

[Remainder of page intentionally left blank. Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guarantee as of the day and year
first above written.

 

GUARANTOR: TerreStar Networks (Canada) Inc. By:  

/s/ Steven Nichols

Name:   Steven Nichols Title:   Executive Vice President, Operations

[Signature page to Guarantee in Favour of TerreStar US dated April 5, 2007]

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Secured Agreements

 

1. Shareholders Agreement of even date herewith among TerreStar US, TMI,
Guarantor and HoldCo.

 

2. Share Pledge Agreement even date herewith between TMI and TerreStar US.